Citation Nr: 0309089	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  00-06 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran, who had active service from May 1942 to October 
1945, died in June 1999.  The appellant is the veteran's 
widow.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a December 1999 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida which 
denied entitlement to service connection for the cause of the 
veteran's death as well as entitlement to dependency and 
indemnity compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318.  In April 2001, the Board remanded the 
case to the RO for additional development; the RO has now 
returned the case to the Board for appellate review.


REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
remanded the case, in April 2001, for the fulfillment of the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (VCAA), the gathering of medical records 
and a medical opinion (if needed), and the readjudication of 
the issues, along with the issuance of a Supplemental 
Statement of the Case (SSOC).

In this case, the only action taken by the RO was to send the 
appellant two letters, one in October 2002, and one in 
November 2002, in which the provisions of the VCAA were 
discussed and the appellant was notified of evidence the VA 
needed her assistance to obtain.  Thereafter, the appellant 
did not respond and the RO returned the case to the Board in 
April 2003; no SSOC was issued by the RO before the case was 
returned to the Board.  

The issuance of a supplemental statement of the case is 
required under 38 C.F.R. § 19.31 when a material defect in 
the Statement of the Case (SOC) or prior SSOC exists or when 
the SOC or a prior SSOC is inadequate for any other reason.  
The Board notes that the appellant has not been given notice 
of the pertinent provisions of 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 or of final rule published at 66 Fed. Reg. 
45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the SOC or an SSOC.  Furthermore, the RO did 
not discuss the applicability of United States Court of 
Appeals for the Federal Circuit ruling in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) to the 
appellant's claims.  Under the terms of the Act and Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the RO should 
apply the provisions of the Act and the associated 
regulations, as well as pertinent judicial holdings, to the 
current claims on appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 and in the final 
rule published at 66 Fed. Reg. 45620 
(August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
are fully complied with and satisfied. 

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate her claims and of 
what part of such evidence the Secretary 
will attempt to obtain on her behalf.

3.  If, after the above development is 
completed, a medical opinion is necessary 
to decide the claims, the RO should 
arrange for review of the claims by an 
appropriate VA medical specialist in order 
to determine whether it is as likely as 
not that any disorder of service origin 
caused or contributed substantially or 
materially to cause the veteran's death or 
whether it is as likely as not that the 
deceased veteran hypothetically would have 
been entitled to receive 100 percent 
disability compensation based on his 
service-connected disabilities for a 
period of 10 consecutive years immediately 
prior to death.

4.  Thereafter, the RO should readjudicate 
these claims.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


